As filed with the Securities and Exchange Commission on November 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) P.O. Box 23791, San Jose, CA 95153 (Address of principal executive offices) (Zip code) Kendrick W. Kam P.O. Box 23791, San Jose, CA 95153 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. MARKETOCRACY MASTERS 100 FUND Portfolio of Investments September 30, 2011 (Unaudited) Shares Market Value Common Stocks - 77.8% $ (Cost $9,123,608) ACCOMODATION & FOOD SERVICES - 0.3% RUTH RUTH'S HOSPITALITY GROUP, INC.* ADMINISTRATIVE SUPPORT- 0.3% CTRP CTRIP.COM INTERNATIONAL LTD. - ADR* WNS WNS HOLDINGS LTD.* AGRICULTURE, FORESTRY & HUNTING - 0.1% FDP FRESH DEL MONTE PRODUCE, INC. ARTS, ENTERTAINMENT & RECREATION - 1.1% BYD BOYD GAMING CORP.* FLL FULL HOUSE RESORTS, INC.* EDUCATIONAL SERVICES - 0.3% CAST CHINACAST EDUCATION CORP.* FINANCE & INSURANCE - 3.6% NLY ANNALY CAPITAL MANAGEMENT, INC. CIB BANCOLOMBIA SA - ADR BAC BANK OF AMERICA CORP. CVE CENTRAL GOLD TRUST* CME CME GROUP, INC. CODI COMPASS DIVERSIFIED HOLDINGS HEK HECKMANN CORP.* HUM HUMANA, INC. NCT NEWCASTLE INVESTMENT CORP. TELOZ TEL OFFSHORE TRUST* 90 97 USB US BANCORP V VISA, INC. HEALTH CARE & SOCIAL ASSISTANCE - 2.9% AVCA ADVOCAT, INC. FVE FIVE STAR QUALITY CARE, INC.* LH LABORATORY CORP. OF AMERICA HOLDINGS* INFORMATION - 4.1% ANSS ANSYS, INC.* BIDU BAIDU, INC. - ADR* CHL CHINA MOBILE LTD. - ADR EXLS EXLSERVICE HOLDINGS, INC.* FIS FIDELITY NATIONAL INFORMATION SERVICES, INC. MBT MOBILE TELESYSTEMS OJSC - ADR NTES NETEASE.COM, INC. - ADR* SINA SINA CORP.* MANUFACTURING - 30.6% AMRN AMARIN CORP PLC - ADR* APFC AMERICAN PACIFIC CORP.* APEMY APERAM 60 AAPL APPLE, INC.* ARIA ARIAD PHARMACEUTICALS, INC.* ARMH ARM HOLDINGS PLC - ADR BHI BAKER HUGHES, INC. BAYRY BAYER AG - ADR BMY BRISTOL-MYERS SQUIBB CO. COH COACH, INC. ABV COMPANHIA DE BEBIDAS DAS AMERICAS - ADR COT COTT CORP.* CVI CVR ENERGY, INC.* DECK DECKERS OUTDOOR CORP.* DEPO DEPOMED, INC.* LLY ELI LILLY & CO. EL ESTEE LAUDER CO., INC. EZCH EZCHIP SEMICONDUCTOR LTD.* FMX FOMENTO ECONOMICO MEXICANO SAB - ADR FOSL FOSSIL, INC.* GD GENERAL DYNAMICS CORP. GE GENERAL ELECTRIC CO. GMCR GREEN MOUNTAIN COFFEE ROASTERS, INC.* HANS HANSEN NATURAL CORP.* HITK HI-TECH PHARMACAL CO., INC.* INHX INHIBITEX, INC.* IPHI INPHI CORP.* INTC INTEL CORP. ISIS ISIS PHARMACEUTICALS, INC.* JNJ JOHNSON & JOHNSON MFW M & F WORLDWIDE CORP.* MCHP MICROCHIP TECHNOLOGY, INC. MHK MOHAWK INDUSTRIES, INC.* MPWR MONOLITHIC POWER SYSTEMS, INC.* NKTR NEKTAR THERAPEUTICS* NSRGY NESTLE SA - ADR NRTLQ NORTEL NETWORKS CORP.* 12 - NVO NOVO-NORDISK AS - ADR NUE NUCOR CORP. OGXI ONCOGENEX PHARMACEUTICALS, INC.* PRAN PRANA BIOTECHNOLOGY LTD. - ADR* QCOM QUALCOMM, INC. SFD SMITHFIELD FOODS, INC.* SWK STANLEY BLACK & DECKER, INC. RGR STURM, RUGER & CO., INC. SWSH SWISHER HYGIENE, INC.* TSO TESORO CORP.* VHI VALHI, INC. VVUS VIVUS, INC.* WNR WESTERN REFINING, INC.* MINING - 20.6% AEM AGNICO-EAGLE MINES LTD. AKZOY AKZO NOBEL NV - ADR ANV ALLIED NEVADA GOLD CORP.* APA APACHE CORP. ATPG ATP OIL & GAS CORP.* AUQ AURICO GOLD, INC.* BAA BANRO CORP.* ABX BARRICK GOLD CORP. BHP BHP BILLITON LTD. - ADR CNQ CANADIAN NATURAL RESOURCES LTD. CVE CENOVUS ENERGY, INC. CHK CHESAPEAKE ENERGY CORP. CLF CLIFFS NATURAL RESOURCES, INC. CDE COEUR D' ALENE MINES CORP.* BVN COMPANIA DE MINAS BUENAVENTURA - ADR ECYT ECOPETROL SA - ADR EGO ELDORADO GOLD CORP. EXK ENDEAVOUR SILVER CORP.* FCX FREEPORT-MCMORAN COPPER & GOLD, INC. GG GOLDCORP, INC. GPOR GULFPORT ENERGY CORP.* HAL HALLIBURTON CO. HMY HARMONY GOLD MINING CO. LTD. - ADR HNR HARVEST NATURAL RESOURCES, INC.* HL HECLA MINING CO.* HDY HYPERDYNAMICS CORP.* IAG IAMGOLD CORP. ISRL ISRAMCO, INC.* KGC KINROSS GOLD CORP. LUNMF LUNDIN MINING CORP.* NGD NEW GOLD, INC.* NEM NEWMONT MINING CORP. NEM NOBLE CORP. NG NOVAGOLD RESOURCES, INC.* PAAS PAN AMERICAN SILVER CORP. PBR PETROLEO BRASILEIRO SA - ADR GOLD RANDGOLD RES LTD ADR RIC RICHMONT MINES, INC.* RGLD ROYAL GOLD, INC. RBY RUBICON MINERALS CORP.* SA SEABRIDGE GOLD, INC.* SSRI SILVER STANDARD RESOURCES, INC.* SLW SILVER WHEATON CORP. SVM SILVERCORP METALS, INC. SCCO SOUTHERN COPPER CORP. SWN SOUTHWESTERN ENERGY CO.* SU SUNCOR ENERGY, INC. TCK TECK RESOURCES LTD. UXG U.S. GOLD CORP.* VALE VALE SA - ADR AUY YAMANA GOLD, INC. PROFESSIONAL, SCIENTIFIC & TECHNICAL SERVICES - 4.1% ATHN ATHENAHEALTH, INC.* ECYT ENDOCYTE, INC.* G GENPACT LTD.* MA MASTERCARD, INC. PPDI PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. REAL ESTATE RENTAL & LEASING - 0.7% AVB AVALONBAY COMMUNITIES, INC. 3 RPXC RPX CORP.* UMH UMH PROPERTIES, INC. RETAIL TRADE - 3.4% NDN 99 CENTS ONLY STORES* CBD COMPANHIA BRASILEIRA DE DISTRBUICAO - ADR NTRI NUTRISYSTEM, INC. PSMT PRICESMART, INC. SBH SALLY BEAUTY HOLDINGS, INC.* SOHU SOHU.COM, INC.* SPGZ SPECTRUM GROUP INTERNATIONAL, INC.* TIF TIFFANY & CO. URBN URBAN OUTFITTERS, INC.* WAG WALGREEN CO. TRANSPORTATION & WAREHOUSING - 5.6% PAC GRUPO AEROPORTUARIO DEL PACIFICO SAB - ADR ASR GRUPO AEROPORTUARIO DEL SURESTE SA DE CV - ADR GSH GUANGSHEN RAILWAY LTD. - ADR KSU KANSAS CITY SOUTHERN* NMM NAVIOS MARITIME PARTNERS LP SFL SHIP FINANCE INTERNATIONAL LTD. 15 UNP UNION PACIFIC CORP. WHOLESALE TRADE - 0.1% MON MONSANTO CO. WARRANT - 0.0% 5 (Cost $1) KKDOW KRISPY KREME DOUGHNUTS, INC.* - Expiration 3/2/2012 at $12.21 18 5 EXCHANGE TRADED NOTE - 0.1% (Cost $13,663) RJI ELEMENTS ROGERS INTERNATIONAL COMMODITY* EXCHANGE TRADED TRUST - 0.1% (Cost $15,780) PHYS SPROTT PHYSICAL GOLD TRUST* INVESTMENT COMPANIES - 10.6% (Cost $1,129,346) IAU ISHARES GOLD TRUST* SLV ISHARES SILVER TRUST* GDX MARKET VECTORS GOLD MINERS GDXJ MARKET VECTORS JUNIOR GOLD MINERS DBA POWERSHS DB AGRICULTURE FUND* UUP POWERSHS DB US DOLLAR INDEX BULLISH* TWM PROSHARESULTRASHORT RUSSELL 2000* ACQ PROSHARES ULTRA SILVER* SMN PROSHARES ULTRASHORT BASIC MATERIALS* EUO PROSHARES ULTRASHORT EURO* GLL PROSHARES ULTRASHORT GOLD* SDS PROSHARES ULTRASHORT S&P500* GLD SPDR GOLD TRUST* CASH EQUIVALENTS - 9.9% (Cost $1,056,548) HIGHMARK 100% US TREASURY MONEY MARKET FUND, 0.00%^ HIGHMARK DIVERSIFIED MONEY MARKET FUND, 0.02%^ TOTAL INVESTMENT SECURITIES - 98.5% (Cost $11,338,946) OTHER ASSETS IN EXCESS OF LIABILITIES - 1.5% NET ASSETS - 100.0% $ ADR - American Depository Receipt. *Non-income producing security. ^ Seven-day yield as of September 30, 2011. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Marketocracy Masters 100 Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2011: Level 1 Level 2 Level 3 Common Stock $ - - Exchange Traded Trust Exchange Traded Note Investment Companies Warrants 5 - - Short-Term Investments - - Total Investments in Securities $ - - Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Marketocracy Funds By (Signature and Title) /s/Kendrick W. Kam Kendrick W. Kam, President & Treasurer DateNovember 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Kendrick W. Kam Kendrick W. Kam, President & Treasurer Date November 27, 2011 * Print the name and title of each signing officer under his or her signature.
